Exhibit 10.14

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is entered into as of January, 1,
2012 (the “Effective Date”), by and between Nevada Property 1 LLC (“Employer”)
and Lisa Marchese (“Executive”). Employer and Executive are jointly referred to
herein as the “Parties.”

RECITALS

WHEREAS, Employer is the owner and operator of that certain integrated resort
and casino project known as The Cosmopolitan of Las Vegas, located at 3708 Las
Vegas Blvd. South in Las Vegas, Nevada (the “Project”);

WHEREAS, Employer’s predecessor-in-interest, Nevada Employer LLC, and Executive,
are parties to that certain Employment Agreement, dated as of March 31, 2010
(the “Prior Agreement”);

WHEREAS, Employer desired to replace the Prior Agreement in its entirety, and
offer continued employment to Executive pursuant to a new employment agreement,
as provided for in this Agreement, and Executive wishes to accept such
employment upon such terms and conditions as are set forth herein;

Now, therefore, in consideration of the foregoing and for other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the Parties agree that the foregoing recitals are true and correct
and are incorporated herein as if fully set forth and further agree as follows:

AGREEMENT

 

1. Employment. During the Specified Term (defined in Section 2 below), Employer
shall employ Executive as Chief Marketing Officer. Executive may have such
duties, authorities, and responsibilities as may customarily be exercised by
individuals serving as Chief Marketing Officer of similarly situated employers,
or in a substantially similar capacity. Executive shall report to Employer’s
Chief Executive Officer (the “CEO”).

 

2. Commencement Date; Specified Term. Subject to earlier termination as provided
for herein, the term of Executive’s employment hereunder shall commence on
January 1, 2012 (the “Commencement Date”) and terminate on January 2, 2015 (the
“Specified Term”). If Executive remains employed by Employer after the
conclusion of the Specified Term, any such employment shall be expressly
at-will, unless the Parties agree otherwise in writing, and the provisions of
Sections 13 through 18 shall no longer have any force or effect.

 

3.

Base Salary. Retroactive to January 1, 2012, and during the Specified Term, in
consideration of the performance by Executive of all of Executive’s obligations

 

   



--------------------------------------------------------------------------------

  hereunder, Employer shall pay Executive an annual base salary of $400,000.00
(the “Base Salary”). The Base Salary shall be payable in accordance with the
payroll practices of Employer in effect from time to time for Employer’s other
similarly situated executives.

 

4. 2011 Discretionary Bonus; Bonus Compensation. Subject to the terms and
conditions set forth below, Executive shall receive a one-time, discretionary
bonus of $200,000.00, less applicable taxes and withholdings (the “2011 Bonus”).
The 2011 Bonus will be paid as follows: (i) $100,000.00 shall be paid to
Executive within thirty (30) days of the Effective Date, and (ii) $100,000.00
shall be paid to Executive on December 31, 2012; provided, however, that
Executive shall only be entitled to the amount in subsection (ii) above, and
such amount shall be due and payable, if and only Executive remains employed in
good standing with Employer and has not otherwise resigned or provided notice of
her resignation, through December 31, 2012. In the event Executive is terminated
without “Cause” (as hereinafter defined) or should Executive terminate her
employment for “Good Reason” (as hereinafter defined) then the amount set forth
in subsection (ii) above shall be immediately due and payable. Executive shall
be eligible to participate in the discretionary executive bonus and long term
incentive program offered by Employer, if any, in the same manner as other
similarly situated executives, and in accordance with the terms of such bonus
and incentive program, with a target bonus for Executive’s position of fifty
percent (50%) of Base Salary then in effect. Except as otherwise expressly
provided for herein, Executive shall only be entitled to receive a bonus if
Executive remains continuously employed, and has not given notice of Executive’s
intent to resign, through the date upon which any bonus is to be paid. If this
Section 4 conflicts with the provision of any other agreement or plan of any
kind pertaining to the earning or payment of bonus or incentive compensation,
the terms of this Agreement shall control.

 

5. Benefit Programs. During the Specified Term, Executive shall be entitled to
participate in Employer’s benefit plans as are generally made available from
time to time to Employer’s similarly situated executives, subject to the terms
and conditions of such plans, and subject to Employer’s right to amend,
terminate or take other similar actions with respect to such plans.

 

6. Expense Payments and Reimbursements. To the extent Executive incurs necessary
and reasonable travel or other business expenses in the course of Executive’s
employment, Executive shall be reimbursed for such expenses, upon presentation
of written documentation in accordance with Employer’s policies in effect from
time to time. Additionally, Executive shall be entitled to and reimbursed by
Employer for the cost of round trip business class airfare to New York City once
per month during the Specified Term.

 

  2  



--------------------------------------------------------------------------------

7. Extent of Services. Executive agrees that the duties and services to be
performed by Executive shall be performed exclusively for Employer on a full
time basis. Executive further agrees to perform such duties in an efficient,
trustworthy and businesslike manner. Executive agrees not to render to others
any service of any kind whether or not for compensation, or to engage in any
other business activity whether or not for compensation, that, in each case, is
similar to or conflicts with the performance of Executive’s duties under this
Agreement, without the written approval of the Project’s Compliance Officer or
such other person as may be designated by Employer from time to time.
Notwithstanding the foregoing, Executive shall be entitled to conduct her own
personal affairs, including directing and managing the investment of the assets
of Executive’s and/or Executive’s immediate family, so long as such activities
do not interfere with Executive’s duties and services hereunder.

 

8. Licensing Requirements. Executive acknowledges that Employer is engaged in a
business that is subject to and exists because of privileged licenses issued by
governmental authorities in Nevada and other jurisdictions in which Employer is
engaged or during Executive’s employment may apply to engage in Employer’s
business. If requested to do so by Employer, Executive shall apply for and
obtain any license, qualification, clearance or the like which shall be
requested or required of Executive by any regulatory authority having
jurisdiction over Employer.

 

9. Failure to Satisfy Licensing Requirement. If Executive fails to satisfy any
licensing requirement referred to in Section 8 above as it pertains to the
Project, or if any governmental authority directs Employer to terminate any
relationship it may have with Executive, or if Employer shall determine, in
Employer’s sole and exclusive judgment, exercised in objective good faith and
not for arbitrary or invidious reasons, that Executive was, is or might be
involved in, or is about to be involved in, any activity, relationship(s) or
circumstance which could or does jeopardize Employer’s business, reputation or
such licenses, or if any such license is threatened to be, or is, denied,
curtailed, suspended or revoked, this Agreement may be terminated by Employer
and the parties’ obligations and responsibilities shall be determined by the
provisions of Section 14.

 

10. Policies and Procedures. In addition to the terms herein, Executive agrees
to be bound by Employer’s policies and procedures, as they may be amended by
Employer from time to time, appearing in an Employer handbook, business
practices manual, ethics manual, or other similar document. In the event the
terms in this Agreement conflict with any of Employer’s policies and procedures,
the terms of this Agreement shall control.

 

  3  



--------------------------------------------------------------------------------

11. Restrictive Covenants.

 

  a. Non-Competition. Executive acknowledges that by virtue of Executive’s
position with Employer and in the course of Executive performing Executive’s
duties and responsibilities hereunder, Executive will form relationships and
become specifically and generally acquainted with Employer’s, Project’s, and
Owner’s (collectively the “Employer’s Group”) confidential and proprietary
information as further described in Section 11(b) below. Executive further
acknowledges that such relationships and information are and will remain highly
valuable to Employer’s Group and that the restrictions on future employment, if
any, are reasonably necessary in order for Employer’s Group to remain
competitive in the highly competitive resort-gaming industry. In recognition of
Employer Group’s heightened need for protection from abuse of relationships
formed or information garnered before and during Executive’s employment
hereunder, Executive covenants and agrees that:

 

  (i) If (A) Employer terminates Executive’s employment during the Specified
Term without “Cause” (defined below) or (B) Executive terminates her employment
during the Specified Term for “Good Reason” (defined below), Executive shall be
entitled to receive those amounts enumerated in Section 15 below and Executive
acknowledges, covenants, and agrees that for a period of twelve (12) months
immediately following the termination, Executive shall not directly or
indirectly or in any manner or method be employed by, provide consultation or
other services to, engage or participate in, provide advice, information or
assistance to, fund or invest in a “Competitor” (defined below) anywhere within
a 100 mile radius of the Project.

 

  (ii) If Executive remains employed by Employer after the expiration of the
Specified Term and, as such, is employed by Employer at-will in accordance with
Section 2 above, Executive shall be entitled to receive those amounts, if any,
enumerated in Section 19 below, and Executive acknowledges, covenants, and
agrees that, for a period of twelve (12) months immediately following the
termination, Executive shall not directly or indirectly or in any manner or
method be employed by, provide consultation or other services to, engage or
participate in, provide advice, information or assistance to, fund or invest in
a Competitor anywhere within a 100 mile radius of the Project.

 

  4  



--------------------------------------------------------------------------------

  (iii) If Employer terminates Executive’s employment for Cause, or Executive
terminates her Employment before the end of the Specified Term other than for
Good Reason, Executive acknowledges, covenants, and agrees that for a period of
twelve (12) months immediately following the termination, Executive shall not
directly or indirectly or in any manner or method be employed by, provide
consultation or other services to, engage or participate in, provide advice,
information or assistance to, fund or invest in a Competitor anywhere within a
100 mile radius of the Project.

 

  (iv) Notwithstanding the obligations enumerated herein, it shall not be a
violation of any obligation owed by Employee during the restrictive periods
identified in Sections 11(a)(i), (ii) or (iii) for Executive (or anyone one
acting on Executive’s behalf) to own up to five percent (5%) of a publically
traded entity engaged in the hotel-resort or hotel-resort-gaming industry so
long as such ownership does not result in Executive having any operational or
management role of any kind in such industry.

 

  (v) The covenants under this Section 11(a) also includes, but are not limited
to, Executive’s covenant not to, during the twelve (12) month restrictive period
described above:

 

  A. Make known to any Competitor or officer, director, executive, employee or
agent of a Competitor, the names, addresses, contact information or any other
information pertaining to any advertisers, suppliers, vendors, independent
contractors, brokers, partners, patrons, executives or customers (collectively
the “Business Contacts”) of the Employer’s Group or prospective Business
Contacts of the Employer’s Group on whom Executive called or with whom Executive
did business or attempted to do business during her employment for Employer
either for Executive’s own benefit or for any Competitor;

 

  B. Call on, solicit, induce to leave and/or take away, or attempt to call on,
solicit, induce to leave and/or take away, any of Business Contacts of the
Employer’s Group or prospective Business Contacts of the Employer’s Group on
whom Executive called or with whom Executive did business or attempted to do
business during her employment for Employer either for Executive’s own benefit
or for any Competitor;

 

  5  



--------------------------------------------------------------------------------

  C. Approach, solicit, contract with or hire any current advertiser, supplier,
vendor, independent contractor, broker or employee of the Employer’s Group with
a view towards enticing such person to cease his/her/its relationship with the
Employer’s Group or end his/her employment with the Employer’s Group, without
the prior written consent of Employer, such consent to be within Employer’s sole
and absolute discretion.

For purposes of this Agreement, “Competitor” shall mean any hotel, resort,
gaming, casino or combination hotel, resort, gaming or casino establishment
located within a 100 mile radius of the Project. The restrictions identified in
the above Paragraph 11(a) include restricting Executive from (i) working in
Clark County, Nevada, and providing services for a Competitor and/or its parent,
sister or affiliated companies or properties anywhere in the world, or
(ii) working outside of Clark County, Nevada, and providing services for a
Competitor and/or its parent, sister or affiliated companies or properties,
except if Executive exclusively provides services solely for a property of
Competitor or its parent, sister or affiliated companies not located within a
100 mile radius of the Project (and Executive provides no company-wide or
corporate-wide services which would benefit a Competitor within said 100 mile
radius). Thus, by way of example only, if Executive were to work exclusively for
the Wynn Macau property, and was not working (based) in Clark County, Nevada,
and directed none of her efforts towards the Wynn or Encore properties located
in Las Vegas, or the Wynn organization more broadly, this restrictive covenant
would not be violated.

 

  b.

Confidentiality. Executive covenants and agrees that, other than in connection
with the performance of duties hereunder, Executive shall not at any time during
Executive’s employment by Employer or for a period of five years thereafter,
without Employer’s prior written consent, such consent to be within Employer’s
sole and absolute discretion, disclose or make known to any person or entity
outside of Employer any proprietary or other confidential information concerning
the Employer’s Group, including without limitation, Employer’s Group proprietary
and confidential business practices, contractual relationships, marketing
practices and procedures, management policies or any other information regarding
the Employer’s Group’s operation whatsoever, which is not already and generally
known to the public through no wrongful act of Executive or any other party.
Executive covenants and agrees that Executive shall not at any time during the
Specified Term, or for a period of five (5) years thereafter, without Employer’s
prior written consent, utilize any such proprietary or confidential information
in any way, including communications with or contact with any third party other
than in connection with employment hereunder. In addition to the above, and not
by way of limitation, Executive further covenants and agrees that Executive
shall not at any time during Executive’s employment or at any time thereafter
disclose, make known to any person or entity, or otherwise use for any purpose
whatsoever any Trade Secret belonging to the

 

  6  



--------------------------------------------------------------------------------

  Employer’s Group which is not already and generally known to the public
through no wrongful act of Executive or any other party. For purposes of this
Agreement, Trade Secrets are defined in a manner consistent with the broadest
interpretation of Nevada law and shall include, but shall not be limited to
formulas, patterns, compilations, customer lists, contracts, business plans and
practices, marketing plans and practices, financial plans and practices,
programs, devices, methods, know-hows, techniques or processes, that derives
economic value, present or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other persons who may or could
obtain any economic value from its disclosure or use.

 

  c. Exclusions. Anything to the contrary herein notwithstanding, the provisions
of this Section 11 shall not apply (i) when disclosure is required by law or by
any court, arbitrator, mediator or administrative or legislative body (including
any committee thereof) with actual or apparent jurisdiction to order Executive
to disclose or make accessible any information, (ii) with respect to any
litigation, arbitration or mediation involving this Agreement, including, but
not limited to, the enforcement of this Agreement, (iii) as to information that
becomes generally known to the public or within the relevant trade or industry
other than due to Executive’s violation of this Section or (iv) as to
information that is or becomes available to Executive on a non-confidential
basis from a source which is entitled to disclose it to Executive.

 

  d. Third Party Information. Executive acknowledges that Employer’s Group has
received and in the future will receive from third parties their confidential or
proprietary information subject to a duty to maintain the confidentiality of
such information and to use it only for certain limited purposes. Executive will
hold all such confidential or proprietary information in the strictest
confidence, provided that Executive is reasonably aware that the information is
confidential, and will not intentionally or negligently disclose it to any
person or entity or to use it except as necessary in carrying out Executive’s
duties hereunder consistent with Employer’s Group’s agreement with such third
party. Executive shall not be in violation of her obligations under this
paragraph 11(d) if such Third Party confidential or proprietary information is
already generally known to the public through no wrongful act of Executive or
any other party.

 

  e.

Employer’s Property. Executive hereby confirms that Trade Secrets, proprietary
or confidential information and all information concerning business practices of
the Employer’s Group, constitute Employer’s Group’s exclusive property,
regardless of whether Executive possessed or claims to have possessed such
information prior to the date hereof (“Employer Property”) if the same has been
utilized by Employer’s Group for any

 

  7  



--------------------------------------------------------------------------------

  business purpose. Executive agrees that upon termination of employment,
Executive shall promptly return to Employer, and retain no copies of, all
Employer Property including, but not limited to, Employer Property recorded or
appearing in any notes, notebooks, memoranda, computer disks, Rolodexes and any
other similar repositories of information (regardless of whether Executive
possessed such information prior to the date hereof). Such repositories of
information also include, but are not limited to, any files or other data
compilations in any form, whether on Executive’s personal or home computer or
otherwise, which in any manner contain any Employer Property. Notwithstanding
anything to the contrary, nothing in this Section 11(e) is intended to prevent
Executive from maintaining general, non-proprietary contact information
pertaining to the gaming and hospitality industry that Executive has accumulated
over her years in such industry, including her years as an Executive of
Employer; provided, however, that Executive shall not use such information in
any manner that does or may result in a violation of Executive’s obligations
under Section 11 hereof.

 

12. Representations. Executive hereby represents, warrants and agrees with
Employer that:

 

  a. A portion of the compensation and consideration to be paid to Executive
hereunder is in consideration for: (i) Employer’s agreement to employ Executive;
(ii) agreement that the covenants contained in Sections 7 and 11 are reasonable,
appropriate and suitable in their geographic scope, duration and content;
(iii) agreement that Executive shall not, directly or indirectly, raise any
issue of the reasonableness, appropriateness and suitability of the geographic
scope, duration or content of such covenants and agreements in any proceeding to
enforce such covenants and agreements; (iv) agreement that such covenants and
agreements shall survive the termination of this Agreement, in accordance with
their terms; and, (v) the free and full assignability of such covenants and
agreement upon a sale or other transaction of any kind relating to the ownership
and/or control of the Project;

 

  b. The enforcement of any remedy under this Agreement will not prevent
Executive from earning a livelihood, because Executive’s past work history and
abilities are such that Executive can reasonably expect to find work
irrespective of the covenants and agreements contained in Section 11 above;

 

  c. The covenants and agreements stated in Sections 7, 11 and this Section 12,
are essential for Employer’s reasonable protection;

 

  d. Employer has reasonably relied on these covenants and agreements by
Executive; and,

 

  8  



--------------------------------------------------------------------------------

  e. Executive has the full right to enter into this Agreement and by entering
into and performance of this Agreement will not violate or conflict with any
arrangements or agreements Executive may have or agreed to have with any other
person or entity.

Additionally, Executive agrees that in the event of Executive’s breach or
threatened breach of any covenants and agreements set forth in Sections 7 and 11
above, Employer may seek to enforce such covenants and agreements through any
equitable remedy, including specific performance or injunction, without waiving
any claim for damages. In any such event, Executive waives any claim that
Employer has an adequate remedy at law or for the posting of a bond.

 

13. Termination for Death or Disability. Executive’s employment hereunder shall
terminate upon Executive’s death or Disability (as defined below). In the event
of Executive’s death or Disability, Executive (or Executive’s estate or
beneficiaries in the case of death) shall have no right to receive any
compensation or benefit hereunder or otherwise from Employer on and after the
date of termination of employment other than (a) unpaid Base Salary earned to
the date of termination of employment (which shall be paid on Employer’s next
scheduled payroll date), (b) any bonus earned in a prior calendar year then
unpaid to Executive (which shall be paid on the date such bonus is distributed
to other executives in like positions), (c) business expense reimbursement
pursuant to Section 6, (d) benefits provided pursuant to Section 5, subject to
the terms and conditions applicable thereto, and (e) a pro rata bonus determined
in accordance with Section 4, above, for the year of termination based on the
amount Executive would have earned but for Executive’s termination, which shall
be paid at the time such bonus would have been paid in the ordinary course. For
purposes of this Section 13, Disability is defined as Executive’s incapacity,
certified by a licensed physician selected by Employer (“Employer’s Physician”),
which precludes Executive from performing the essential functions of Executive’s
duties hereunder for any consecutive period of three (3) months or more. In the
event Executive disagrees with the conclusions of Employer’s Physician,
Executive (or Executive’s representative) shall designate a physician
(“Executive’s Physician”), and Employer’s Physician and Executive’s Physician
shall jointly select a third physician (“Third Physician”), who shall make the
determination. Executive hereby consents to any examination or to provide or
authorize access to any medical records that may be reasonably required by
Employer’s Physician or the Third Physician in connection with any determination
to be made pursuant to this Section 13.

 

14.

Termination by Employer for Cause. Employer may immediately terminate
Executive’s employment hereunder for “Cause” (as defined below) at any time. If
Employer terminates Executive’s employment for Cause, Executive shall have no
right to receive any compensation or benefit hereunder or otherwise from
Employer on and after the date of termination of employment other than unpaid
Base Salary earned to the date of termination of employment (which shall be paid

 

  9  



--------------------------------------------------------------------------------

  on Employer’s next scheduled payroll date) and unpaid business expense
reimbursement pursuant to Section 6. For purposes of this Section 14, Cause is
defined as: (a) any breach by Executive of any of her material obligations
contained in this Agreement; (b) consistent neglect or failure to perform
Executive’s duties and responsibilities consistent with Executive’s executive
positions; (c) material violation of Employer’s code of ethics; (d) violation of
Employer’s anti-harassment/discrimination/retaliation provisions; (e) conviction
or plea of nolo contendere to a felony, or (f) circumstances set forth in
Section 9 above.

 

15. Termination by Employer without Cause; Termination by Executive for Good
Reason. Employer may, at any time, immediately terminate Executive’s employment
hereunder without Cause. Executive may, with 30 days’ prior written notice to
Employer, terminate Executive’s employment hereunder for “Good Reason” (defined
below). Such notice shall reasonably specify the grounds for Executive’s
decision to terminate employment for Good Reason. If Employer terminates
Executive’s employment hereunder other than for Cause, or if Executive
terminates Executive’s employment hereunder for Good Reason, then Executive
shall have no right to receive any compensation or benefit hereunder or
otherwise from Employer on and after the date of termination of employment other
than (a) Base Salary then in effect, earned but unpaid through the date of
termination, plus Base Salary then in effect for a period of twelve (12) months
immediately following the termination, paid in accordance with Employer’s
scheduled payroll practices, (b) any discretionary bonus expressly awarded but
not yet paid to Executive (which shall be paid to Executive at the same time
Employer distributes like bonuses to similarly situated executives),
(c) business expense reimbursement pursuant to Section 6, and (d) COBRA
coverage, at no cost to Executive or her dependents, under Employer’s health
insurance programs, for a period of twelve (12) months immediately following the
termination, after which time the cost of continued health coverage shall be
Executive’s sole and exclusive responsibility provided, however, that if
Executive becomes eligible for health and insurance coverage from a new
employer, then Employer’s obligations pursuant to this clause 15 shall
immediately cease, (e) any entitlement executive would have received pursuant to
the not yet instituted long term compensation program as prorated over the one
year period and to which she would have been entitled but for the termination,
it is understood that based upon the express terms of the yet to be instituted
long term compensation program, these sums may have to be prorated or vested
over a period of time consistent with the terms of the yet to be instituted
program. The payments and benefits to be provided pursuant to this Section 15
upon termination of Executive’s employment shall constitute the exclusive
payments in the nature of severance, termination pay or salary continuation
which shall be due to Executive and shall be in lieu of any other such payments
or benefits under any plan, program, policy or arrangement which has heretofore
been or shall hereafter be established by Employer.

 

  10  



--------------------------------------------------------------------------------

16. Good Reason Defined. For purposes of Section 15, Good Reason is defined as
(a) material breach by Employer of any of its material obligations contained in
this Agreement (b) a material reduction by Employer of Executive’s title;
(c) the assignment to Executive of any duties or responsibilities materially
inconsistent with Executive’s title and stature; or (d) Employer’s bankruptcy,
(e) any material change to Paragraph #1 above to which Executive does not
reasonably agree to in writing, (f) a material reduction or elimination of the
“ExecuCare benefit as currently offered, except in connection with such a
reduction or elimination as to all similarly situated executives. Notice of
termination given to Employer by Executive for Good Reason shall specify the
reason(s) for such termination and, if reasonably susceptible of cure, Employer
shall have 30 days to cure such breach. If Employer fails to cure such reason
for termination within 30 days of notice by Executive that Executive is
exercising a Good Reason termination, termination for Good Reason shall then
become effective.

 

17. Termination by Executive other than for Good Reason. Executive may terminate
Executive’s employment hereunder without Good Reason upon 30 days’ prior written
notice to Employer. If Executive terminates her employment other than for Good
Reason, Executive shall have no right to receive any compensation or benefit
hereunder or otherwise from Employer on and after the date of termination other
than (a) unpaid Base Salary earned to the date of termination of employment
(which shall be paid on Employer’s next scheduled payroll date), and
(b) business expense reimbursement pursuant to Section 6.

 

18. Release; Full Satisfaction. Notwithstanding any provision in Sections 13 (in
the case of “Disability”) and 15 hereof, no payments or benefits shall be
provided pursuant to Sections 13 or 15, which are in addition to the payments or
benefits that are required by law, unless and until Executive executes and
delivers Employer’s standard form of general release of any and all claims
relating to this Agreement and employment generally, and such release has become
irrevocable in the event that the release of a claim requires a waiting period
for irrevocability. A copy of Employer’s standardized release is attached hereto
as Exhibit A.

 

19. Termination After The Expiration of the Specified Term. If, and only if,
Executive remains employed at-will by Employer after expiration of the Specified
Term, and Executive is terminated for Cause as that term is defined in
Section 14, Executive shall have no right to receive any compensation or benefit
hereunder or otherwise from Employer on and after the date of termination of
employment other than unpaid Base Salary earned to the date of termination of
employment (which shall be paid on Employer’s next scheduled payroll date) and
unpaid business expense reimbursement pursuant to Section 6.

 

20.

Section 409A. To the extent applicable, it is intended that the Agreement comply
with the provisions of Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”). The Agreement shall be administered and interpreted in
a manner consistent with this intent, and any provision that would cause the

 

  11  



--------------------------------------------------------------------------------

  Agreement to fail to satisfy Section 409A shall have no force and effect until
amended to comply therewith (which amendment may be retroactive to the extent
permitted by Section 409A). Notwithstanding anything contained herein to the
contrary, Executive shall not be considered to have terminated employment with
Employer for purposes of the Agreement and no payments shall be due to Executive
under the Agreement which are payable upon Executive’s termination of employment
unless Executive would be considered to have incurred a “separation from
service” from Employer within the meaning of Section 409A. To the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A, amounts that would otherwise be payable and benefits that would
otherwise be provided pursuant to the Agreement during the twelve (12) months
immediately following the termination of employment (or upon Executive’s death,
if earlier). In addition, for purposes of the Agreement, each amount to be paid
or benefit to be provided to Executive pursuant to the Employment Agreement
shall be construed as a separate identified payment for purposes of
Section 409A. With respect to expenses eligible for reimbursement under the
terms of the Agreement, (i) the amount of such expenses eligible for
reimbursement in any taxable year shall not affect the expenses eligible for
reimbursement in another taxable year and (ii) any reimbursements of such
expenses shall be made no later than the end of the calendar year following the
calendar year in which the related expenses were incurred, except, in each case,
to the extent that the right to reimbursement does not provide for a “deferral
of compensation” within the meaning of Section 409A.

 

21. Cooperation Following Termination. Following termination of Executive’s
employment hereunder for any reason, Executive agrees to cooperate with Employer
upon the request of Employer and to be reasonably available to Employer with
respect to matters arising out of Executive’s services to Employer. Employer
shall reimburse, or at Executive’s request, advance Executive for expenses
reasonably incurred in connection with such matters.

 

22. Interpretation; Each Party the Drafter. THIS AGREEMENT IS THE PRODUCT OF
EXTENSIVE DISCUSSIONS AND NEGOTIATIONS BETWEEN THE PARTIES. EACH OF THE PARTIES
WAS REPRESENTED BY OR HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL WHO EITHER
PARTICIPATED IN THE FORMULATION AND DOCUMENTATION OF, OR WAS AFFORDED THE
OPPORTUNITY TO REVIEW AND PROVIDE COMMENTS ON, THIS AGREEMENT. ACCORDINGLY, THIS
AGREEMENT AND THE PROVISIONS CONTAINED IN IT SHALL NOT BE CONSTRUED OR
INTERPRETED FOR OR AGAINST ANY PARTY TO THIS AGREEMENT BECAUSE THAT PARTY
DRAFTED OR CAUSED THAT PARTY’S LEGAL REPRESENTATIVE TO DRAFT ANY OF ITS
PROVISIONS.

 

23. Indemnification. Employer shall indemnify Executive to the fullest extent
permitted by Nevada law

 

  12  



--------------------------------------------------------------------------------

24. Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under, or would require the commission of any act
contrary to, existing or future laws, such provisions shall be fully severable,
the Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Agreement, and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement. Furthermore, in lieu of such illegal, invalid
or unenforceable provision, there shall be added automatically as part of this
Agreement a legal and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible.

 

25. Survival. Notwithstanding anything in this Agreement to the contrary, to the
extent applicable, Sections 11, 12, 20, 21, 22, 23, 24, and 26 through 37 of
this Agreement, and any other Section which, by its intent, should survive,
shall survive the termination of this Agreement.

 

26. Notice. For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given (a) when personally delivered, (b) the business day following
the day when deposited with a reputable and established overnight express
courier (charges prepaid), or (c) five (5) days following mailing by certified
or registered mail, postage prepaid and return receipt requested. Unless another
address is specified, notices shall be sent to the addresses indicated below:

To Employer:

Daniel Espino

Vice President of People

The Cosmopolitan of Las Vegas

3708 Las Vegas Blvd. South

Las Vegas, Nevada 89109

With a copy to:

Anthony J. Pearl

General Counsel

The Cosmopolitan of Las Vegas

3708 Las Vegas Blvd. South

Las Vegas, Nevada 89109

 

  13  



--------------------------------------------------------------------------------

To Executive:

Lisa Marchese

4575 Dean Martin Dr.

Apartment 602

Las Vegas, Nevada 89109

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.

 

27. Tax Withholding. Notwithstanding any other provision of this Agreement,
Employer may withhold from any amounts payable under this Agreement, or any
other benefits received pursuant hereto, such Federal, state, local and other
taxes as shall be required to be withheld under any applicable law or
regulation.

 

28. Attorneys Fees. In the event suit is brought to enforce, or to recover
damages suffered as a result of breach of this Agreement, the prevailing party
shall be entitled to recover its reasonable attorney’s fees and costs of suit.

 

29. Limitation of Damages. In no event shall either party be liable to the
other, except with respect to third party claims, for any consequential,
incidental, indirect, punitive, exemplary or special damages.

 

30. No Waiver of Breach or Remedies. No waiver by Executive or Employer at any
time of any breach by the other party of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No waiver of any provision of this Agreement shall be
implied from any course of dealing between or among the parties hereto or from
any failure by any party hereto to assert its rights hereunder on any occasion
or series of occasions. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

 

31. Amendment or Modification. No amendment, modification, termination or waiver
of any provision of this Agreement shall be effective unless the same shall be
in writing and signed by an authorized representative of Employer (other than
Executive), and Executive, nor consent to any departure by Executive or Employer
from any of the terms of this Agreement shall be effective unless the same is
signed by an authorized representative of the affected party. Any such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

 

32.

Governing Law. The laws of the State of Nevada shall govern the validity,
construction, and interpretation of this Agreement, without regard to conflict
of law principles. Further, venue for any dispute resolution process that occurs
pertaining to this Agreement or the subject matter of this Agreement shall lie

 

  14  



--------------------------------------------------------------------------------

  exclusively in the federal or state courts of Nevada, located in Las Vegas,
Nevada, in any action, suit or proceeding arising out of or relating to this
Agreement or any matters contemplated hereby, and any such action, suit or
proceeding shall be brought only in such court.

 

33. Waiver of Jury Trial. EXECUTIVE AND EMPLOYER RECOGNIZE THAT A TRIAL BY JURY
IS MORE COSTLY AND TIME CONSUMING THAN A NON-JURY TRIAL, AND THAT DUE TO COURT
CALENDAR DELAYS, IT OFTEN TAKES LONGER FOR A CASE TO PROCEED TO A TRIAL BY JURY.
IN ORDER TO AVOID SUCH DELAYS, AND TO OBTAIN A PROMPT RESOLUTION OF DISPUTES
WHILE AVOIDING UNNECESSARY EXPENSE, THE PARTIES MUTUALLY ACKNOWLEDGE,
INENTIONALLY AND KNOWINGLY AGREE TO WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY
JURY IN ANY AND ALL ACTIONS, CLAIMS, PROCEEDINGS, COUNTERCLAIMS, OR THIRD-PARTY
CLAIMS BROUGHT BY THEM ARISING OUT OR IN ANY WAY CONNECTED TO EXECUTIVE’S
EMPLOYMENT WITH EMPLOYER, THE TERMINATION THEREOF OR THIS AGREEMENT.

 

34. Headings. The headings set forth herein are included solely for the purpose
of identification and shall not be used for the purpose of construing the
meaning of the provisions of this Agreement.

 

35. Assignment. This Agreement and the rights and obligations hereunder shall
not be assignable or transferable by Executive without the prior written consent
of Employer in its sole and absolute discretion. Notwithstanding the foregoing,
this Agreement shall be binding on and inure to the benefit of Executive and
Executive’s heirs, executors, administrators and legal representatives.
Executive expressly understands and agrees this Agreement shall be binding on
and inure to the benefit of Employer and its successors and assigns, including
successors by merger and operation of law and that Employer may fully and freely
assign this entire Agreement, including but not limited to those provisions
appearing in Sections 7 and 11 herein, or any part of its rights and obligations
under this Agreement at any time without Executive’s consent and following such
assignment all references to Employer shall be deemed to refer to such assignee
and Employer shall thereafter have no obligation under this Agreement.

 

36. Entire Agreement. This Agreement supersede all prior or contemporaneous
agreements and statements, whether written or oral, concerning the terms of
Executive’s employment with Employer, and no amendment or modification of these
agreements shall be binding unless it is set forth in a writing signed by both
Employer and Executive. To the extent that this Agreement conflicts with any of
Employer’s policies, procedures, rules or regulations, this Agreement shall
supersede the other policies, procedures, rules or regulations.

 

  15  



--------------------------------------------------------------------------------

37. Use of Executive’s Name, Voice and Likeness. Executive hereby irrevocably
grants Employer the unrestricted right, but not the obligation, to use
Executive’s name, voice or likeness for any publicity or advertising purpose in
any medium now known or hereafter existing.

Signatures on following page

 

  16  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Employer and Executive have entered into this Agreement in
Las Vegas, Nevada as of the Effective Date.

 

EXECUTIVE:

 

LISA MARCHESE NEVADA PROPERTY 1 LLC: By:  

 

Name:   Title:   NEVADA PROPERTY 1 LLC: By:  

 

Name:   Title:  

 

  17  



--------------------------------------------------------------------------------

EXHIBIT A

SEVERANCE AND RELEASE AGREEMENT

This Severance and Release Agreement (“Agreement”) is made and entered into on
            , 20[    ] (“Effective Date”), by and between NEVADA PROPERTY 1 LLC,
its successors and assigns, related and affiliated entities, its agents,
representatives, employees, officers, directors and owners (“EMPLOYER”), and
[                    ] (“EMPLOYEE”) (collectively, the “parties”).

[WHEREAS, EMPLOYER and EMPLOYEE are parties to that certain [INSERT INFORMATION
REGARDING EMPLOYMENT CONTRACT, IF ANY];]

WHEREAS, EMPLOYER and EMPLOYEE have agreed the EMPLOYEE’S employment with
EMPLOYER has terminated effective [            ], 20[    ] (“Termination Date”);
and

WHEREAS, EMPLOYER desires to provide certain consideration to the EMPLOYEE in
exchange for the promises and agreements contained in this Agreement, including
EMPLOYEE’S agreement to release any and all claims against EMPLOYER;

NOW THEREFORE, in consideration of the promises, covenants, and releases
contained herein, the parties mutually agree as follows:

1. CONSIDERATION. Provided EMPLOYEE continues to comply with EMPLOYEE’S
obligations under the Agreement, and does not revoke the Agreement as provided
for in Section 4, EMPLOYER shall pay the EMPLOYEE severance in the form of
(“Severance Payment”):

[Insert Specific Consideration]

EMPLOYEE expressly acknowledges and agrees that EMPLOYEE would not otherwise be
entitled to the consideration set forth in this Agreement were it not for the
covenants, promises, and releases herein, and that the severance and other
consideration provided by the EMPLOYER constitute good and valuable
consideration for the release by EMPLOYEE in Section 3. EMPLOYEE expressly
acknowledges that EMPLOYER is providing good and valuable consideration to
support this Agreement above and beyond any amounts that may have been disputed.

2. NO AMOUNTS OWING, NO ADMISSION OF LIABILITY. EMPLOYEE acknowledges that
EMPLOYEE has received all wages, compensation and benefits due EMPLOYEE from
EMPLOYER. EMPLOYEE understands and agrees that, except as specifically set out
in this Agreement, no wages, commissions, bonuses, benefits, or other
compensation is or will become due to EMPLOYEE. Further, EMPLOYEE and EMPLOYER
hereby represent and warrant that this Agreement is not in any respect an
admission or statement of liability or wrongdoing by EMPLOYEE or EMPLOYER.

 

  18  



--------------------------------------------------------------------------------

3. WAIVER OF ALL CLAIMS. In consideration of the promises made in this
Agreement, EMPLOYEE, for him/herself, heirs, executors, administrators, and
assigns, fully and forever releases, acquits, and covenants not to initiate, sue
or file any charges, claims or causes of action against EMPLOYER, any of its
past, present, and future affiliates, partners, stockholders, successors,
assigns, officers, directors, owners, managers, joint venturers, attorneys,
agents, representatives, employees, former employees, and any other person, firm
or corporation with whom any of them are now or may hereafter be affiliated, and
each of them, from any and all claims, demands, obligations, losses, causes of
action, costs, expenses, attorneys’ fees, liabilities, and indemnities of any
nature whatsoever, including, but not limited to, any claims or any kind arising
out of or in any manner relating to EMPLOYEE’S employment with EMPLOYER and/or
EMPLOYEE’S termination from employer with EMPLOYER, whether based in contract,
tort, or any other legal or equitable theory of recovery whatsoever, including,
but not limited to, claims under the Civil Rights Act of 1866, 1871, 1964, and
1991 (as amended), the Americans with Disabilities Act (as amended), the Family
and Medical Leave Act, the Rehabilitation Act of 1974, the Age Discrimination in
Employment Act, the Fair Labor Standards Act, the Employee Retirement Income
Security Act, the Lilly Ledbetter Fair Pay Act, the Genetic Information
Nondiscrimination Act, the Immigration Reform and Control Act, the Fair Credit
Reporting Act, the Equal Pay Act, the Occupational Safety and Health Act, as
amended, the Sarbanes-Oxley Act of 2002, the Nevada Equal Opportunities for
Employment Law, Nevada Equal Pay Law, Nevada School Visitation Law, Nevada Wage
Payment and Work Hour Law, the Nevada Occupational Safety & Health Act and any
other federal, state or local law intended to provide for or protect employee
rights or benefits, whether known or unknown, mature or to mature in the future,
EMPLOYEE had, now has, or claims to have against EMPLOYER.

4. FULL AND KNOWING WAIVER OF ADEA CLAIMS. In addition to the waivers and
releases set forth in Paragraph 3, Employee expressly waives any and all rights
under the Age Discrimination in Employment Act, 29 U.S.C. § 626. Employee is
advised to consult with an attorney before executing this Agreement.

By signing this Agreement, EMPLOYEE certifies that:

4.1. EMPLOYEE has carefully read and fully understands this Agreement;

4.2. EMPLOYEE was advised by EMPLOYER in writing, via this Agreement, to consult
with an attorney before signing this Agreement;

4.3. EMPLOYER hereby allows EMPLOYEE a period of twenty-one (21) calendar days,
running from the receipt of this Agreement, to consider this Agreement before
signing it;

4.4. EMPLOYEE may revoke EMPLOYEE’S release of any claims based on the Age
Discrimination in Employment Act in this Agreement within seven (7)

 

  19  



--------------------------------------------------------------------------------

calendar days after the date EMPLOYEE signs this Agreement (the “Revocation
Period”). EMPLOYEE agrees that if EMPLOYEE wishes to revoke this Agreement,
EMPLOYEE must notify EMPLOYER in writing by sending a revocation notice to
Nevada Property 1 LLC, c/o People Resources Department, 3708 Las Vegas Boulevard
South, Las Vegas, Nevada 89109, which writing must be delivered on or before the
expiration of the Revocation Period. In the event this Agreement is signed prior
to the expiration of the twenty-one (21) calendar day review period contained
herein, EMPLOYEE acknowledges that EMPLOYEE voluntarily and knowingly agrees to
waive EMPLOYEE’S entitlement to take twenty-one (21) days to consider this
Agreement;

4.5 This Agreement does not prevent EMPLOYEE from raising an age discrimination
claim arising from facts and events occurring after the Effective Date of this
Agreement; and

4.6. EMPLOYEE agrees to the terms knowingly, voluntarily and without
intimidation, coercion or pressure.

5. RETURN OF EMPLOYER PROPERTY. EMPLOYEE hereby represents and warrants that on
or before the Effective Date of this Agreement, EMPLOYEE shall return to the
EMPLOYER all EMPLOYER property and documents in EMPLOYEE’S possession,
including, but not limited to, EMPLOYER files, notes, records, computer
equipment, hand-held electronic communication devices (i.e., cell phone,
blackberry, PDA), any and all electronic media, tangible property, credit cards,
entry cards, pagers, identification badges, and keys, and any other EMPLOYER
property in EMPLOYEE’s possession as of the Termination Date.

6. CONFIDENTIALITY. EMPLOYEE agrees to keep the circumstances that gave rise to
the termination of employment and the terms of this Agreement confidential.
Therefore, EMPLOYEE, EMPLOYEE’S family, agents, servants, representatives,
attorneys, successors, and assigns agree, covenant, and warrant that none of
them shall directly or indirectly by any means or manner whatsoever disclose,
urge, encourage, cooperate in, cause or permit the disclosure of the
circumstances that gave rise to EMPLOYEE’S termination and the terms of this
Agreement to any person or entity, including but not limited to, any present or
former or future employee of EMPLOYER. In response to any inquiry regarding
EMPLOYEE’S separation of employment, or the contents or substance of this
Agreement, EMPLOYEE shall state only that EMPLOYEE is no longer working for the
EMPLOYER. The parties acknowledge that EMPLOYEE may be required to disclose the
amounts and terms of this Agreement to EMPLOYEE’S respective legal, financial,
and tax advisors, and the disclosure to those specified persons is not
prohibited by the Agreement.

EMPLOYEE further expressly understands and agrees that EMPLOYEE continues to be
bound to all confidentiality, non-solicitation and non-competition provisions
applicable to EMPLOYEE pursuant to paragraph 11 of that certain Employment
Agreement entered into by and between EMPLOYEE and EMPLOYER and that,
notwithstanding the termination of employment, any threat of a breach of the
same by EMPLOYEE may result in EMPLOYEE being subject to a court order
including, but not limited to specific performance and a temporary or permanent
injunction as well as an order to pay EMPLOYER’S attorney’s fees and costs.

 

  20  



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Agreement may be introduced as evidence in
any proceeding only for the purposes of enforcing its terms and/or to evidence
the parties’ intent in executing it. The Agreement shall not be admissible as
evidence in any proceeding for any other purpose.

7. NON-DISPARAGEMENT. EMPLOYEE acknowledges that EMPLOYER and its affiliates
have a reputation for designing, developing, constructing and offering
high-quality destination resort accommodations and services to the public, and
are subject to regulation and licensing, and therefore desire to maintain their
reputation and receive positive publicity. EMPLOYEE therefore agrees to conduct
him/herself in a manner that is not adverse, detrimental or contrary to the best
interests of EMPLOYER and its affiliates, and specifically EMPLOYEE will not
directly or indirectly make or publish any oral, written or recorded statement
or comment that is negative, disparaging, defamatory or critical of EMPLOYER,
its affiliates, or any of their respective past or present owners, directors or
employees. Consistent with the amicable termination of EMPLOYEE’S employment
with EMPLOYER as set forth in this Agreement, EMPLOYER and its affiliates, as
well as their respective directors and employees, shall not make or publish,
directly or indirectly, any oral, written or recorded statement or comment that
is negative, disparaging, defamatory or critical of EMPLOYEE or EMPLOYEE’s
professional performance during EMPLOYEE’S employ with EMPLOYER.

8. NEVADA LAW. The Agreement has been executed in Nevada, and Nevada law shall
be used to interpret the Agreement. Any legal action involving the Agreement
shall be initiated solely in Las Vegas, Nevada, USA.

9. PARTIAL INVALIDITY & ENFORCEMENT. If any term or provision of the Agreement
shall be declared invalid or unenforceable, the remainder of the Agreement or
the application of such term or provision other than those which are held
invalid or unenforceable shall not be affected thereby. The waiver or a breach
of any of the terms or any default shall not be deemed a waiver of any
subsequent breach or default whether of the same or similar nature, and shall
not in any way effect the terms of the Agreement.

10. ENTIRE AGREEMENT. The Agreement embodies the entire agreement of the parties
and supersedes any and all other agreements, understandings, negotiations, or
discussions, either oral or in writing, express or implied between the parties.
The parties acknowledge that no representations, inducements, promises,
agreements or warranties, oral or otherwise, have been made by them, or anyone
acting on their behalf, which are not embodied in the Agreement; that they have
not executed the Agreement in reliance on any representation, inducement,
promise, agreements, warranty, fact or circumstances not expressly set forth in
the Agreement, and that no representation, inducement, promise, agreement or
warranty not contained in the Agreement including, but not limited to, any
purported settlements, modifications, waivers or terminations of the Agreement,
shall be valid or binding, unless executed in writing by all of the parties to
the Agreement.

 

  21  



--------------------------------------------------------------------------------

11. FULL AND KNOWING WAIVER. By signing the Agreement, EMPLOYEE certifies that
EMPLOYEE has carefully read and fully understands the Agreement and that
EMPLOYEE agrees to the terms knowingly, voluntarily and without intimidation,
duress, coercion or pressure.

12. AMENDMENTS. No addition, modification, amendment or waiver of any part of
the Agreement shall be binding or enforceable unless executed in writing by both
parties hereto.

13. SUCCESSORS AND ASSIGNMENT. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, administrators,
executors, successors and assigns. Neither this Agreement nor any right or
interest hereunder shall be assignable by EMPLOYEE without prior written consent
of the President of the EMPLOYER.

14. COUNTERPARTS. This Agreement may be executed in several counterparts, each
of which shall be deemed original but all of which together shall constitute one
and the same instrument.

15. WAIVER. Neither the failure nor any delay on the part of either party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence.

16. ATTORNEYS’ FEES. If EMPLOYER has to initiate any litigation or other
proceeding in order to enforce this Agreement or the duties of EMPLOYEE in
relation thereto, then EMPLOYER shall be awarded, in addition to any other
relief to which it is entitled, its reasonable attorneys’ fees and costs.

17. HEADINGS. The headings of sections and paragraphs herein are included solely
for convenience of reference and shall not control the meaning or interpretation
of any of the provisions of this Agreement.

18. NEUTRAL CONSTRUCTION. Each party to this Agreement had the opportunity to
retain counsel and to review and participate in the drafting of this Agreement
and, accordingly, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting parties will not be employed
or used in any interpretation or enforcement of this Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.

 

  22  



--------------------------------------------------------------------------------

“EMPLOYEE”

  “EMPLOYER”    

NEVADA PROPERTY 1 LLC,

a Delaware limited liability company

By:  

 

  By:  

 

  [                    ]   Name:       Title:       By:  

 

    Name:       Title:   Date:  

 

  Date:  

 

 

  23  